Citation Nr: 1033621	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1988 
and from March 2003 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  At that 
hearing, the Veteran submitted additional evidence, but waived RO 
review.


FINDING OF FACT

Throughout the period on appeal, the Veteran has generally 
functioned satisfactorily, with routine behavior and self-care.  
His PTSD did not result in more than mild to moderate 
occupational and social impairment due to a depressed mood, 
anxiety, irritability, mild memory impairment, and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess 
of 30 percent disabling for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in February 2007, prior to the initial rating 
decision.  This letter informed the Veteran of what evidence was 
required to substantiate his claim, as well as VA and the 
Veteran's respective duties for obtaining evidence.  The Veteran 
was also informed of how VA assigns disability ratings and 
effective dates.

The appeal for a higher initial rating for PTSD originates, 
however, from the grant of service connection for this 
disability.  As such, additional VCAA notice is not required.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part of 
the original claim and technically not a claim for an increased 
rating).  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The May 2010 hearing 
provided him an opportunity to set forth his contentions before 
the undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in November 2007 and September 2009.  The 
examination is adequate and probative for VA purposes because the 
examiner relied on sufficient facts and data, provided a 
rationale for the opinion rendered, and there is no reason to 
believe that the examiner did not apply reliable 
scientific/medical principles to the facts and data.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran complained at his May 2010 hearing that the 
September 2009 VA examiner misinterpreted what he said, given 
that the Veteran has had an opportunity to clarify his meaning 
and present additional evidence concerning the severity of his 
symptoms, the Board finds that a remand for additional testing is 
not warranted.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Analysis

The Veteran was granted entitlement to service connection for 
PTSD in a February 2008 rating decision and was assigned an 
initial 30 percent disability rating effective December 2006.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.  

The Veteran's PTSD is rated under the General Rating Formula for 
Mental Disorders (General Formula), found at 38 C.F.R. § 4.130 
(2009).  

Under the General Formula, a 30 percent rating is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 4, 
Diagnostic Code 9411 (2009).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2009).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2009).

An Intake Assessment by P.F., a licensed social worker, performed 
in November 2006 notes that the Veteran sought mental health 
assistance for recurrent, intrusive thoughts of his Iraqi War 
experience, anger to the point of rage, emotional numbing, low 
tolerance of others, sleep disturbances, anxiety, and 
communication problems with his spouse following his return from 
deployment in Iraq.  The Veteran was diagnosed with chronic, 
moderate PTSD and assigned a GAF score of 60.  Counseling was 
recommended.

In May 2007, on the recommendation of P.F., the Veteran sought 
treatment from VA.  At his initial evaluation, the Veteran 
reported PTSD symptoms of anger, irritability, road rage, 
depressed mood, withdrawal, nightmares, concentration 
difficulties and poor sleep.  He stated that his family believes 
that he has an anger problem and that he once "punched out" his 
home computer.  He denied suicidal ideations, but did admit to 
occasional homicidal ideations without intent or plan.  He was 
diagnosed with PTSD and assigned a GAF score of 54.  

In November 2007, the Veteran was afforded a VA examination.  At 
the examination, the Veteran reported symptoms of irritability, 
short temper, poor impulse control, panic attacks, problems with 
crowds, difficulty concentrating, memory loss, and anhedonia.  He 
described highs and lows in his marital and family relationships.  
The Veteran reported that he has never really had a lot of people 
whom he considers friends and never has gone out a lot.  He 
stated that most of his social activities involve his wife and 
children, including camping, fishing, archery and target 
shooting, sporting events, and Boy Scout activities.  He was 
employed full time.  He had no problems performing activities of 
daily living.  

The Veteran was described as well oriented, with intact thought 
process and judgment.  He denied suicidal ideations, but reported 
homicidal ideations without intent or plan.  He was diagnosed 
with chronic, moderate PTSD.

VA treatment notes through October 2009 show that the Veteran 
continued to report PTSD symptoms such as irritability, depressed 
mood, anxiety, and anhedonia, but was responding well to his 
medication, with trazodone significantly improving his sleep, and 
was generally doing well.  The Veteran was consistently described 
as well-oriented with a logical, goal oriented thought process.  
There was no evidence of delusions, hallucinations, or other 
psychotic symptoms.  In August 2007, the Veteran described 
camping with his son.  In September 2009, he reported that 
hunting is his favorite recreation and that he was preparing for 
the hunting season.  His GAF score at that time was 62.  

In September 2009, the Veteran was afforded another VA 
examination.  He described symptoms of recurrent and intrusive 
recollections of traumatic events, feelings of detachment, 
irritability, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  

The Veteran was employed full time.  He is a perfectionist about 
work and will often redo coworkers' work because he believes they 
are not doing a good job.  He denied any reprimands at work.  In 
the past year, he missed two weeks of work for sick leave and 
medical appointments.  He reported that he was not getting along 
well with his wife; however, he reported a good relationship with 
his children and stated that he works on projects with them.  He 
has a couple of close friends, but admitted that he does not 
socialize much.  He enjoys hunting and fishing, but lacks the 
time to do this.  He is also involved in activities with Boy 
Scouts.  He reported that this past summer, he went to Minnesota 
with both of his sons.  The Veteran reported approximately six 
panic attacks in the past year.  He also regularly had homicidal 
ideations without intent.  He had no problems with activities of 
daily living including maintaining personal hygiene.  He was 
doing well except for his marital problems, although the examiner 
did note that the Veteran appeared to feel considerable hostility 
about the way his military career ended.  The examiner also 
observed that there was some inconsistency between the Veteran's 
complaints of anhedonia and his apparent frustration that he 
lacked the time to do activities that he enjoys.  

On examination, the Veteran was well-oriented and cognitively 
intact, but displayed some impairment of recent and immediate 
memory.  The Veteran was diagnosed with PTSD and partner 
relational problem and assigned a GAF score of 67.  The examiner 
concluded that overall, the Veteran was doing well.

In May 2010, P.F. submitted a statement in support of the 
Veteran's claim.  P.F. reported that he had seen the Veteran for 
individual psychotherapy from September 2006 to October 2007, and 
had started treating the Veteran again in December 2009 after the 
Veteran experienced an exacerbation of symptoms due to work 
relationships, anger management, and severe anxiety and 
depression.  He noted that although the Veteran continues to work 
for the same employer, the Veteran reported a history of 
relationship difficulties with supervisors and coworkers.  The 
Veteran described symptoms of rage, social isolation, anxiety, 
sleep disturbance, hypervigilance, emotional numbing, mistrust of 
others, and homicidal ideation without plan.  He characterized 
his relationships with his spouse and children as highly 
stressful.  P.T. diagnosed the Veteran with chronic, severe PTSD 
and dysthymia and assigned a GAF score of 55.  The Axis IV 
diagnosis was moderate to severe.  

In May 2010, the Veteran testified before the undersigned 
Veteran's Law Judge.  At that time, the Veteran complained of 
anxiety once or twice a week, lack of interest and motivation, 
and problems with his temper.  The Veteran expressed concern that 
he was no longer interested in hobbies that he once enjoyed, 
although he also testified that it was difficult to find the time 
to do these things.  He also reported that he did little 
socializing, but admitted that this was not something he did 
frequently in the past.  When questioned as to whether his PTSD 
had ever ended a relationship with anyone, the Veteran responded 
that this had never happened because although the Veteran had 
only a few close relationships, he cherished the ones he had.  
Additionally, the Veteran testified that he recently got into an 
altercation with a coworker, who reportedly complained that he 
felt threatened by the Veteran.  The Veteran's supervisor has not 
said anything to him about this yet.  

Based on all the above evidence, the Board must find that 
entitlement to a higher disability evaluation is not warranted.  
The Board has carefully considered the Veteran's assertions that 
his rating does not reflect the current severity of his 
disability; however, the weight of the evidence suggests that the 
Veteran's PTSD symptoms such as anxiety, depression, 
irritability, anhedonia, and sleep disturbances are of moderate 
to mild severity and are, by the Veteran's own report, well 
controlled with medication.  With the exception of the May 2010 
letter from P.F., the Veteran's GAF scores have increased during 
the period on appeal, suggesting an encouraging disability 
picture, rather than getting worse.  Even the statement from P.F. 
recognized in the Axis IV diagnosis that the level of function 
included moderate impairment.  As such, this lone 
characterization is outweighed by the manifestations shown 
throughout the appeal period.  See 38 C.F.R. § 4.126(b) 
(2009)(evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination).   Furthermore, although the 
Veteran reports a history of conflict with coworkers and 
supervisors, he has been employed full time at the same facility 
for many years.  It appears that following completion of an 
apprenticeship program there, he was hired full time.  As such, a 
total disability rating by reason of individual unemployability 
(TDIU) is not raised by the record.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009)(a TDIU claim is part of an increased rating 
claim when such claim is raised by the record).

Additionally, despite the Veteran's complaints that his 
relationship with his family is highly stressful, the Veteran has 
denied that any of his relationships has ended due to his PTSD 
symptoms and has testified that he greatly values his closest 
relationships and is committed to preserving them.  It also 
appears from his own report that he has never socialized much 
with others, even before his deployment to Iraq.  

Finally, the Veteran has offered conflicting testimony regarding 
whether his mental health problems have resulted in a lack of 
interest and motivation in formerly enjoyable activities or 
whether he simply has limited opportunities to pursue his 
interests.  The Veteran has reported a number activities such as 
camping, hunting, and fishing in which he participates, often 
with his children.  There is no evidence that the Veteran's PTSD 
symptoms have resulted in legal problems, inability to perform 
activities of daily living, psychosis, or other significant 
impairment of thought processes such as circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; or impaired 
abstract thinking.  Accordingly, entitlement to a disability 
rating in excess of 30 percent for service connection PTSD is 
denied for all period on appeal.  

The Board has also considered whether the Veteran's PTSD warrants 
referral for extraschedular consideration.  To accord justice in 
an exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service connected PTSD is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


